Citation Nr: 0836167	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  03-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
back disability. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity. 

5.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity. 

6.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
September 1981.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Houston, Texas, Regional Office (RO).  By a rating action in 
October 2002, the RO denied the veteran's claim of 
entitlement to service connection for peripheral neuropathy, 
including as secondary to diabetes mellitus type II.  He 
perfected a timely appeal to that decision.  Subsequently, in 
May 2003, the RO increased the evaluation for bilateral 
hearing loss from 0 percent to 10 percent; however, the RO 
denied the veteran's attempt to reopen his claim of 
entitlement to service connection for a back disorder, and it 
denied service connection for PTSD.  He perfected a timely 
appeal to that decision.  

In his substantive appeal (VA Form 9), received in January 
2004, the veteran requested a Travel Board hearing at the RO.  
However, in November 2005, the veteran withdrew his request 
for a travel board hearing.  38 U.S.C.A. § 20.704(e) (2007).  
The veteran appeared and offered testimony at a hearing 
before a Decision Review Officer (DRO) at the RO in November 
2005.  A transcript of that hearing is of record.  

The May 2003 rating decision also denied service connection 
for tinea cruris and service connection for dental trauma 
purposes.  Following the receipt of additional VA treatment 
records, including December 2005 and January 2006 examination 
reports, a January 2007 rating decision granted service 
connection for tinea cruris and tinea pedis, as well as 
service connection for dental trauma purposes.  Consequently, 
those issues are no longer in appellate status.  

The issues of entitlement to service connection for PTSD and 
peripheral neuropathy of the right upper and lower 
extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO denied service 
connection for a back disability.  The veteran did not 
perfect an appeal to that decision, and it became final.  

2.  The evidence associated with the record since the March 
1999 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
Based upon the reason for the prior denial, the evidence is 
relevant and probative.  

3.  A back disorder was not manifested in service; arthritis 
of the lumbar spine was not manifested in the first 
postservice year; a back disorder is not attributed to 
service.  

4.  In March 2003, audiometric testing showed an average 55-
decibel loss, with a speech recognition score of 80 percent, 
in the right ear (Level IV); and, for the left ear, an 
average 63.75-decibel loss with a speech recognition score of 
80 percent (Level IV).  

5.  In September 2006, audiometric testing showed an average 
59-decibel loss, with a speech recognition score of 78 
percent, in the right ear (Level IV); and, for the left ear, 
an average 64 decibel loss with a speech recognition score of 
70 percent (Level V).  


CONCLUSIONS OF LAW

1.  Evidence received since the final March 1999 rating 
decision is new and material; therefore, the veteran's claim 
for service connection for a back disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).  

2.  A back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a 
new and material evidence claim, the notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

With respect to the issues of entitlement to an increased 
rating for bilateral hearing loss and service connection for 
PTSD, July 2002 and November 2002 letters were issued prior 
to the May 2003 rating decision; and, a March 2003 letter was 
issued prior to the May 2003 rating decision regarding the 
issue of whether new and material evidence has been received 
to reopen a claim of service connection for a back disorder.  
While the notices provided to the veteran in January 2005 was 
not given prior to the first RO adjudication of the issue of 
entitlement to service connection for peripheral neuropathy, 
including as secondary to diabetes mellitus type II, the 
notice as provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  An additional letter was issued in June 2007.  
Those letters informed the veteran of what evidence was 
required to substantiate the claim, and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
afforded VA compensation examinations in December 2005, April 
2006, and September 2006.  In addition, the April 2003 SOC, 
the January 2004 SOC, the January 2007 SSOC, the October 2007 
SSOC, and the February 2008 SSOC were issued, which provided 
the veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Furthermore, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of his 
claims, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Specifically, by letter dated in March 2006, the veteran was 
informed that ratings were assigned with regard to severity 
from 0 percent to 100 percent, depending on the specific 
disability.  Therefore, the veteran has been provided with 
all necessary notice regarding his claim.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Regardless, the veteran is 
able to report and understand the elements of the disability.  
Therefore, Vazquez-Flores is of limited applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish new and material evidence to reopen 
the claim for service connection for a back disorder, and 
entitlement to an increased rating for bilateral hearing 
loss, given that he has been provided all the criteria 
necessary for establishing service connection and higher 
ratings, and considering that the veteran is represented by a 
highly qualified veterans service organization, we find that 
any notice deficiencies are moot.  See Conway v. Principi, 
353 F.3d 1369, 1374 (2004).  To that extent that there has 
been any presumed prejudicial preadjudicative notice error, 
if any, it did not affect the essential fairness of the 
adjudication now on appeal.  


II.  Pertinent Laws, Regulations, and Court Precedents.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the veteran filed his petition to reopen the 
claim for service connection for a back disorder after August 
29, 2001, the Board will apply these revised provisions.  See 
38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  


III.  Factual background.

The veteran served on active duty from October 1960 to 
September 1981; he served in Vietnam from August 1965 to 
August 1967.  He was awarded the National Defense Service 
Medal, the Republic of Vietnam Campaign Medal, the Vietnam 
Service Medal, the Republic of Vietnam Gallantry Cross Unit 
Citation with Palm.  In Vietnam, his principal duty was as a 
combat engineer, and served as an infantryman.  

The veteran's service medical records do not show complaints 
of, or treatment for, a back injury or any neurological 
disorder, to include peripheral neuropathy.  The retirement 
examination in July 1981 does not reflect any complaints or 
findings of a neurological or back disorder; clinical 
evaluation of the back and the extremities was normal.  The 
neurologic system was normal.  The veteran denied a history 
of depression, excessive worry, nervous trouble of any sort 
or recurrent back pain.  

The veteran's initial claim for service connection (VA Form 
21-526) was received at the RO in February 1996; at that 
time, he filed a claim solely for a hearing loss disability.  

Received in October 1998 was a claim for service connection 
for a back disorder.  He reported that he had injured his 
back while in Germany.  Submitted in support of the claim 
were outpatient treatment reports from Brooke Army Medical 
Center dated from February 1996 to December 1998.  These 
records were negative for any complaints of or treatment for 
a back injury or back disorder.  

In March 2003, the veteran was seen for a QTC Audiological 
evaluation.  At that time, he indicated that he worked in 
very noisy environments while in the military, sometimes 
without available hearing protection.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
40
60
75
LEFT

50
50
75
80

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 in the left ear.  The 
diagnosis was bilateral sensorineural hearing loss more 
likely than not due to noise exposure.  

At his personal hearing in November 2005, the veteran 
testified that his hearing had worsened; he stated that 
although he had been issued hearing aids, he was still having 
problems.  The veteran indicated that, during his period of 
service in Vietnam, he was attached to the 18th engineer 
brigade; he stated that his unit moved from Mun Yang Pass to 
Pleiku; they performed such tasks as mine sweeping, etc.  The 
veteran reported one incident that occurred when a Korean 
vehicle came though and hit a mine; he stated that they 
didn't find much of the vehicle or its contents.  The veteran 
indicated that the incident occurred in October 1966.  The 
veteran also reported that his base was regularly mortared.  
The veteran recalled another incident when one young man 
operating the doors got caught underneath one door and later 
died in the Phillipines.  The veteran stated that he did not 
receive any treatment for his back or any psychiatric 
disorder during service.  The veteran indicated that he 
started seeing a chiropractor in 1985.  

In April 2006, the veteran was seen for an orthopedic 
evaluation.  At that time, it was noted that the veteran 
served as an engineer bridge builder and a drill instructor; 
the veteran reported straining his lower back while lifting a 
Bailey Bridge.  It was reported that he was treated 
conservatively in November 1973 for low back pain, with no 
diagnosis.  In 1979, he was treated for neck shoulder and 
mid-back pain, shown as shoulder strain.  Following a 
physical examination, the veteran was diagnosed with 
degenerative disk disease, lumbosacral spine with facet 
arthropathy, but without objective clinical evidence of lower 
extremity radiculopathy or spasm.  The examiner noted that 
there was no documentary evidence of any evaluation or 
treatment for any back disorder in the service medical 
records; and, he noted that the July 1981 separation 
examination was silent as to any back condition.  The 
examiner concluded that the current back disorder is not 
casually related to any incident in service.  

On the authorized audiological evaluation in September 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

50
40
70
75
LEFT

55
50
75
75

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 70 in the left ear.  The 
examiner stated that the veteran exhibited a mild to severe 
sensorineural hearing loss through 4000 hertz in the right 
ear and a moderate to severe sensorineural hearing loss at 
1000 through 4000 hertz in the left ear.  


IV.  Legal Analysis-N&M evidence-S/C back disorder.

The veteran's claim for service connection for a back 
disorder has been considered and denied.  In March 1999, the 
RO denied service connection for a low back disorder, based 
on a finding that the service medical records did not show an 
injury to the back, the post service medical records did not 
show treatment for a chronic back disorder, and the records 
failed to establish a diagnosis of a low back disorder.  

Because the veteran did not appeal the March 1999 RO 
decision, that decision is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  However, pertinent law and regulation provides that 
if new and material evidence has been presented or secured 
with respect to a claim which has been disallowed, the claim 
may be reopened and the former disposition reviewed.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The evidence added to the record since the March 1999 denial 
includes VA outpatient treatment reports, private treatment 
reports, as well as a VA examination report, which reflect 
degenerative disc disease of the lumbar spine in April 2006.  
This evidence was not previously of record, and is not 
cumulative or duplicative of evidence before the RO in March 
1999.  This evidence establishes current diagnosis of a back 
disorder, not shown in March 1999.  In essence, it is 
relevant and probative of the issue at hand and cures one of 
the evidentiary defects that existed at the time of the prior 
denial.  


V.  Legal Analysis-Service Connection.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for arthritis when it is manifested to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
competent evidence of a nexus between the present disability 
and the post-service symptomatology.  38 C.F.R. § 3.303(b).  
Groves v. Peake, 524 F. 3d 1306 (2008).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

S/C back disorder.

As to the veteran's claim of entitlement to service 
connection for a back disorder, the Board finds that his 
service medical records are entirely negative for any 
complaints or treatment associated with his back.  His spine 
was normal upon separation in July 1981.  Furthermore, he 
denied a pertinent history regarding his back.  The earliest 
post-service document showing treatment for any back disorder 
is dated in April 2006, more than 20 years after separation.  
Furthermore, the evidence establishes the veteran did not 
manifest arthritis of the back to a compensable degree within 
one year of separation.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  In addition, while the veteran has a 
current diagnosis of degenerative disc disease of the 
lumbosacral spine, there is no competent evidence indicating 
that there is a relationship between the veteran's current 
low back disorder and active service.  In fact, following a 
physical examination in April 2006, the examiner stated that 
the current back condition was not causally related to any 
incident of service.  The veteran has not submitted any 
competent evidence of a nexus to service.  

In light of the foregoing, the Board finds that the veteran's 
assertion of back pain since service is in conflict with the 
contemporaneous records.  Far more probative is the normal 
separation examination and his specific denial of a history 
of back pain at separation.  Hence, his assertion of back 
pain since service is not credible.  Therefore, the Board 
finds that the evidence preponderates against the claim, and 
it must be denied.  Gilbert v. Derwinski, supra.  


VI.  Legal Analysis-I/R bilateral hearing loss.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2007) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2007) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

The present appeal involves the veteran's claim that the 
severity of his hearing loss warrants a higher disability 
rating.  The veteran's hearing loss has been rated by the RO 
under the provisions of Diagnostic Code 6100.  In evaluating 
hearing impairment, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  38 
C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b).  The evidence 
of record herein indicates that the veteran's bilateral 
hearing loss pattern does not fit the requirements of an 
unusual pattern of hearing impairment.  

The veteran has claimed a higher evaluation for his bilateral 
hearing loss.  However, the evidence of record has failed to 
show an increase in the veteran's hearing loss, such as would 
warrant a disability rating in excess of the 10 percent 
currently assigned.  

In this case, the results of the VA examinations establish 
that an increased evaluation is not warranted.  In this 
regard, under the criteria set forth in the Rating Schedule, 
the results of the audiometric test conducted in March 2003 
reveal that the veteran has level IV hearing in the right ear 
and level IV hearing in the left ear.  The results of the 
audiometric examination conducted in September 2006 reveal 
that the veteran has Level IV hearing in the right ear, and 
level V hearing in the left ear.  Regardless of which VA 
audiometric test is used to evaluate the veteran's hearing 
loss, the above findings correspond to a 10 percent 
evaluation.  

In light of the foregoing, the Board finds that the veteran's 
bilateral hearing loss disability does not warrant the 
assignment of a rating higher than 10 percent.  The Board has 
carefully considered the veteran's contentions that his level 
of hearing loss is more severely disabling and should be 
compensated accordingly.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann, 
supra.  Here, such mechanical application of the rating 
schedule results in no more than a 10 percent rating under 
Diagnostic Code 6100.  Consequently, the preponderance of the 
evidence is against an increased rating for the veteran's 
bilateral hearing loss.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for his bilateral 
hearing loss.  


ORDER

The application to reopen a claim for service connection for 
a back disorder is granted.  

Service connection for a back disorder is denied.  

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss disability is denied.  


REMAND

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  

For the following reasons, the Board finds that the instant 
matter should be remanded for VA medical examinations 
pursuant to 38 C.F.R. § 3.159(c) (4).  

S/C PTSD.

The veteran has alleged that he is entitled to service 
connection for PTSD.  In order for a claim for service 
connection for PTSD to be successful there must be: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (2007); see also Cohen v. Brown, 10 Vet. App 128 
(1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1999).  If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required - provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In this regard, the Board observes that the veteran's DD Form 
214 shows that he was stationed in Vietnam from August 1965 
to August 1967; his primary specialty was as a combat 
engineer and he was also a Light Weapons Infantryman.  He was 
awarded the Meritorious Unit Commendation (2nd Oak Leaf 
Cluster), the Presidential Unit Citation, the National 
Defense Service Medal, the Vietnam Service Medal, the 
Republic of Vietnam Campaign Medal, and the Republic of 
Vietnam Gallantry Cross Unit Citation with Palm.  

At his personal hearing in November 2005, the veteran 
indicated that, during his period of service in Vietnam, he 
was attached to the 18th engineer brigade; he stated that his 
unit moved from Mun Yang Pass to Pleiku; they performed such 
tasks as mine sweeping, etc.  The veteran reported one 
incident that occurred when a Korean vehicle came though and 
hit a mine; he stated that they didn't find much of the 
vehicle or its contents.  The veteran indicated that the 
incident occurred in October 1966.  The veteran also reported 
that his base was regularly mortared.  The veteran recalled 
another incident when one young man operating the doors got 
caught underneath one door and later died in the Phillipines.  

Resolving any doubt in the veteran's favor, the Board finds 
that it is likely that the veteran's claimed stressors are 
related to combat, there is no clear and convincing evidence 
to the contrary, and the claimed incidents are consistent 
with the circumstances, conditions, or hardships of his 
service.  Accordingly, the Board finds that his lay 
statements, alone, establish the occurrence of these claimed 
events.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (1).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A (d) and 38 C.F.R. 
§ 3.159(c) (4).  

To date, the veteran has not been afforded a VA examination.  
Accordingly, the Board finds that the veteran should be 
afforded a VA psychiatric examination to determine whether he 
meets the diagnostic criteria for PTSD and, if so, a 
competent opinion must be provided regarding the etiology 
and/or onset of the claimed PTSD and combat duty 38 U.S.C.A. 
§ 5103A(D) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2007).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

B.  S/C-Peripheral neuropathy of the right upper and lower 
extremities.

The veteran seeks service connection for peripheral 
neuropathy of the right upper and lower extremities, to 
include as secondary to diabetes mellitus type II.  

The record indicates that the veteran served in Vietnam, and 
thus is presumed to have been exposed to certain herbicide 
agents, including Agent Orange.  However, while the 
regulations provide for presumptive service connection for 
acute and subacute peripheral neuropathy, they do not provide 
for presumptive service connection for chronic peripheral 
neuropathy.  For this purpose the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. §§ 3.309(e).  

In this case, as there is no evidence which establishes that 
the veteran has had acute or subacute peripheral neuropathy 
which appeared within weeks or months of exposure to an 
herbicide agent and resolved within two years of the date of 
onset, presumptive service connection is not warranted for 
this disability.  38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307, 
3.309.  

The Board has considered whether service connection is 
otherwise warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

The veteran's service medical records are negative for 
treatment of or a diagnosis of peripheral neuropathy of the 
right upper and lower extremities during service.  Post-
service medical records likewise contain no indication of a 
diagnosis of or treatment for peripheral neuropathy of the 
right upper and lower extremities.  

During a clinical visit in October 2007, the veteran 
complained of numbness in the right hand and right foot for 
the past two months, possibly due to radiculopathy, carpal 
tunnel syndrome tarsal tunnel syndrome.  The veteran was seen 
for EMG consultation in November 2007; at that time, he 
complained of heavy numbness to the left hand for the past 
year, and numbness and tingling to the left foot to the level 
of ankle as well as burning sensation to the lateral aspect 
of left thigh.  However, he denied any numbness, tingling or 
paresthesias to the right upper and right lower extremities.  
Following an EMG study in November 2007, it was noted that 
the studies were consistent with generalized peripheral 
sensorimotor neuropathy, likely secondary to diabetes.  

Despite this medical evidence of "generalized peripheral 
neuropathy," the RO has not afforded the veteran an EMG 
study of the right upper and lower extremities; the EMG 
report of record consisted of a study solely of the left 
side.  As noted, in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court addressed the four elements that must be 
considered in determining whether a VA medical examination 
must be provided as required by 38 U.S.C.A. § 5103A.  
Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there "may" 
be a nexus between the two. The Court further held that types 
of evidence that "indicate" a current disability may be 
associated with service include medical evidence that suggest 
a nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  It is the judgment of the Board 
that such an examination is "necessary" under 38 U.S.C.A. 
§ 5103A (d).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The RO Schedule the veteran for a VA 
psychiatric examination.  All necessary 
testing should be performed and all 
appropriate diagnoses rendered.  The 
examiner should determine whether the 
veteran has PTSD.  If the veteran does 
not have PTSD, the examiner should so 
state.  If the veteran does have PTSD, 
the examiner should opine whether it is 
at least as likely as not (i.e., 
probability of 50 percent or more) that 
the veteran's PTSD is related to the in-
service stressor.  All opinions must be 
supported by a complete rationale.  

2.  The veteran should be afforded a VA 
neurology examination to determine 
whether the veteran has peripheral 
neuropathy of the right upper and lower 
extremities.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the neurologist for 
review of the case.  If peripheral 
neuropathy is identified, the neurologist 
is to indicate the likely cause of the 
disease.  Specifically, the examiner is 
to opine whether the peripheral 
neuropathy of the right upper and lower 
extremities is as least as likely as not 
(50 percent possibility or greater) due 
to diabetes mellitus.  Complete reasons 
and bases are to be provided for the 
opinion rendered.  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).   



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


